UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1914



HELEN JACKSON,

                                                         Petitioner,

         versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
PATSY TRUCKING, INCORPORATED; WEST VIRGINIA
COAL WORKERS' PNEUMOCONIOSIS FUND, INCOR-
PORATED,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1898-BLA, XXX-XX-XXXX)


Submitted:   October 15, 1996         Decided:     November 18, 1996

Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Helen Jackson, Petitioner Pro Se. Christian P. Barber, Jill M.
Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Konstantine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Respondents.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Jackson v.
Director, Office of Workers' Compensation Programs, No. 95-1898-

BLA; XXX-XX-XXXX (B.R.B. May 30, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2